DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (A species in which the rotary cutting tool comprises a cutting portion (36) that is integrally formed to have a unitary, one-piece construction, and in which the rotary cutting tool’s fluid channel (46) contains the tool central axis (A) for the entire length of the fluid channel (46) through both the tool holder (22) and the cutting portion (36), and in which a channel outlet opening (50) is located adjacent a cutting edge (38)) in the reply filed on 6/21/2022 is acknowledged.
Please note that no claims have been withdrawn, as elected Species I reads on each of claims 1-25 as presented in the current claim set filed on 6/21/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel outlet opening (50) being located at the forward end (26) of the tool holder (22) of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 13-14 of the claim, “configured to discharge fluid entering at the channel inlet opening (48)” should be changed to “configured to discharge fluid that entered at the channel inlet opening (48)”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On line 2 of the claim, “a” should be inserted before “unitary, one-piece construction”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  On line 2 of the claim, “a” should be inserted before “unitary, one-piece construction”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  On line 2 of the claim, “the entire of length the fluid channel” should be changed to “the entire [[of]] length of the fluid channel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1 of each of claims 5, 11, 18, 19, and 20, Applicant sets forth, “The rotary cutting tool (20), according to claim 0.”  Each claim is viewed to be vague and indefinite, because it is unclear as to which claim(s) that each of claims 5, 11, 18, 19, and 20 is intended to be dependent upon, noting that claim 0 does not exist.  
Lines 1-2 of claim 11 state, “the fluid channel passes through the holder forward surface.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how or in what way that the fluid channel passes “through” the holder forward surface, noting that at least Figure 2 of Applicant’s drawings show the holder forward surface (30) as a solid end wall.  If anything, it appears that the fluid channel passes through the conical recess (45) around which the holder forward surface (30) is disposed.  
Claim 20 recites the limitation "the two electrical connectors" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 11, 13, 15, 23, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Suprock (U.S. PG Pub. No. 2009/0234490 A1) in view of Collingwood (U.S. Patent No. 4,716,657 A).  
Claim 1:  Figure 5 of Suprock shows a rotary cutting tool (10"), which is rotatable about a tool central axis thereof.  As to the tool central axis, it defines opposite forward and rearward directions.  Figure 5 also shows the rotary cutting tool (10") as comprising a tool holder (12) which in turn comprises a mounting portion (14) and a cutting portion receiving portion.  It is noted that the cutting portion receiving portion is the portion of the tool holder (12) on which a fastening arrangement (16) of the rotary cutting tool (10") is arranged.  
As can be seen within Figure 5, the mounting portion (14) and the cutting portion receiving portion are located at opposite rearward and forward ends of the tool holder (12).  Please note that Figure 5 has been annotated and provided on the following page so as to show each of the tool central axis, the forward and rearward directions, the forward and rearward ends, the cutting portion receiving portion, and the mounting portion (14) of the tool holder (12).

    PNG
    media_image1.png
    963
    800
    media_image1.png
    Greyscale

	The rotary cutting tool (10") further comprises a cutting portion (18") which is releasably attached [paragraph 0046] at the cutting portion receiving portion, noting that the fastening arrangement (16) in which the cutting portion (18") is received is embodied as a collet or a precision chuck, for example [paragraph 0048].  Please be advised that the cutting portion (18") has a cutting edge, since the cutting portion (18") is employed as an end mill, a drilling tool, or a boring tool, for example [paragraph 0059].  
	Figure 5 of Suprock also shows the rotary cutting tool (10") as having a power supply (23) that provides electrical power to a processor (20), and as needed, to other electrical components of the rotary cutting tool (10") [paragraph 0052].  According to Suprock, the power supply (23) may include internal rechargeable batteries.  Examples of foreseeable recharging sources for such internal power supplies include a generator(s) designed to harvest power from the flow of through coolant [paragraph 0052].  Please note that a generator that is designed to harvest power from the flow of through coolant constitutes an energy harvesting arrangement.  Suprock though, doesn’t disclose the energy harvesting arrangement (generator) as comprising a “turbine located in the channel turbine chamber, the turbine configured to be rotated by fluid flowing from the channel inlet opening to the channel outlet opening in a forward flow direction.”  
	Next, it is inherent that the rotary cutting tool (10") of Suprock has a fluid channel, noting that the power supply (23) is disposed within the tool holder (12) [paragraph 0049], that said power supply (23) includes internal rechargeable batteries [paragraph 0052], that through coolant is utilized [paragraphs 0052, 0053], and that the energy harvesting arrangement (generator) harvests power from the flow of through coolant for the charging/recharging of said internal rechargeable batteries [paragraph 0052].  Suprock though, doesn’t disclose as to how the inherently-provided fluid channel of the rotary cutting tool (10") is embodied.  Thus, Suprock doesn’t disclose the fluid channel as comprising, “a channel inlet opening located at the mounting portion and configured to receive a supply of fluid; a channel outlet opening in fluid communication with the channel inlet opening and configured to discharge fluid entering at the channel inlet opening; and a channel turbine chamber located between the channel inlet opening and the channel outlet opening.”  
	Figure 1 of Collingwood though, shows a probe (12) having a tool holder, which in turn comprises a mounting portion (15) and a housing (14).  As can be seen within Figure 1 of Collingwood, an internal battery (24) is disposed within the housing (14).  Be advised that the internal battery (24) is adapted to be charged, or for its charge to be maintained, by a rotary generator (25) [column 2, lines 54-55].  Said rotary generator (25) is driven by a turbine (26) arranged within a channel turbine chamber (27), wherein the channel turbine chamber (27) is connected to a supply duct (28) which has channel inlet openings (28A) associated therewith.  With regards to the supply duct (28) and the channel inlet openings (28A) associated therewith, they are provided in the mounting portion (15).  Compressed air that reaches the turbine (26) through the duct (28) drives the turbine (26) and thus the generator (25) [column 2, lines 62-64 and column 3, lines 9-20].  Please be advised that the turbine (26), and thus the generator (25), can also be driven by liquid lubricant [column 3, lines 35-41].
Please note that the channel turbine chamber (27) has a channel outlet opening.  Please further note that the channel turbine chamber (27) is separated from the generator (25) by a partition (31) of non-magnetic material and that the generator (25) is coupled to the turbine (26) across the partition (31) by a magnetic coupling (32) having elements (32A, 32B) situated at opposite sides of the partition (31).  With respect to element 32A of the magnetic coupling (32), it is disposed within the channel outlet opening (please see Figure 1).  Please be advised that the aperture (27A) is part of the channel outlet opening.  Based on the foregoing, Collingwood provides disclosure on an energy harvesting arrangement comprising each of a turbine (26), a magnetic coupling (32), a partition (31), and a generator (25).  Collingwood further provides disclosure on the turbine (26) of said energy harvesting arrangement being located within the channel turbine chamber (27).  Be advised that when the turbine (26) is being driven, it (26) is being rotated by fluid that flows past the turbine (26) from the channel inlet openings (28A) to the channel outlet opening in a forward flow direction.  
Please be advised that the supply duct (28), the channel inlet openings (28A), the channel turbine chamber (27), and the channel outlet opening that includes the aperture (27A) combine to form a fluid channel.  Regarding the channel inlet openings (28A), they are located at the mounting portion (15) (see Figure 1) and are configured to receive a supply of fluid [column 2, lines 59-64].  As to the channel outlet opening, it is in fluid communication with the channel inlet openings (28A) and it is configured to discharge the fluid that entered at the channel inlet openings (28A) through its aperture (27A).  Lastly, as can be seen in Figure 1, the channel turbine chamber (27) is located between the channel inlet openings (28A) and the channel outlet opening.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the energy harvesting arrangement (generator 25, turbine 26, partition 31, and magnetic coupling 32) of Collingwood for the energy harvesting arrangement (generator) of Suprock and to have substituted the fluid channel (supply duct 28, channel inlet openings 28A, channel turbine chamber 27, and channel outlet opening including aperture 27A) of Collingwood for the inherently-provided fluid channel of Suprock, as this is a substitution of one known energy harvesting arrangement for harvesting power for charging an internal battery for another and one known channel for supplying fluid for an energy harvesting arrangement to harvest power from the flow of the supplied fluid for another, in order to obtain the predictable result of fluid (through coolant) being supplied through the fluid channel such that the supplied fluid drives the turbine (26) and generator (25) of the energy harvesting arrangement, thereby resulting in charging of the internal rechargeable batteries of Suprock’s power supply (23).  
In making this substitution, the supply duct (28) and the channel inlet openings (28A) that are associated therewith, will be located at the mounting portion (14) of the tool holder (12) of Suprock in accordance with the disclosure of Collingwood.  Furthermore, in making this substitution, the channel outlet opening and the aperture (27A) thereof will be located in the body of the tool holder (12) of Suprock in accordance with the disclosure of Collingwood, and the channel turbine chamber (27) will be located between the channel inlet openings (28A) and the channel outlet opening in accordance with the disclosure of Collingwood.  Furthermore, the energy harvesting arrangement’s turbine (26) will be located in the channel turbine chamber (27) and said turbine (26) will be rotated by fluid flowing from the channel inlet openings (28A) to the channel outlet opening in a forward flow direction, wherein the forward flow direction extends parallel to the forward direction that the tool central axis of Suprock defines.  

Claim 2:  The modified rotary cutting tool (10") of Suprock comprises a single fluid channel in the form of the fluid channel of Collingwood, noting that the fluid channel of Collingwood is formed by the supply duct (28), the channel inlet openings (28A), the channel turbine chamber (27), and the channel outlet opening that includes the aperture (27A).

Claim 4:  In the modified rotary cutting tool (10") of Suprock, the channel outlet opening is located at the forward end of the tool holder (12).  This will now be explained. 
In the tool holder of Collingwood’s probe (12), the channel outlet opening, which includes the aperture (27A), is located at the forward end of the tool holder.  Please be advised that the forward end of said tool holder is located, with respect to the forward direction, in front of the annular flanges of the probe (12).  Therefore, in modifying the rotary cutting tool (10") of Suprock, the channel outlet opening is located at the forward end of the tool holder (12) of Suprock in accordance with Collingwood’s disclosure.   

Claim 6:  In the modified rotary cutting tool (10") of Suprock, the cutting portion (18") is located opposite to the mounting portion (14) (see Figure 5 of Suprock).  Noting this, attention is now directed to Figure 1 of Collingwood.  As can be seen therein, an elongate stylus (17) is located opposite to the mounting portion (15) in Collingwood’s probe (12).  According to Collingwood, the aperture (27A) of the channel outlet opening may be ducted toward the elongate stylus (17) to provide a cleaning flow of fluid over the surface that is to be measured [Collingwood, column 3, lines 3-5].  In being ducted toward the stylus (15), the channel outlet opening is oriented to discharge fluid in the vicinity of the elongate stylus (17).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have ducted the aperture (27A) of the channel outlet opening of Suprock’s modified rotary cutting tool (10") toward the cutting portion (18") (and thus toward the cutting edge thereof) in accordance with the disclosure of Collingwood, so as to provide the advantage of being able to provide a cleaning flow of fluid over the work surface that is to be processed.  In making this modification, the channel outlet opening of the modified rotary cutting tool (10") of Suprock is oriented so as to discharge fluid in the vicinity of the cutting edge of the cutting portion (18"). 

Claim 7:  In the modified rotary cutting tool (10") of Suprock, the fluid channel is formed therein as a through channel.  Noting again that the fluid channel of the modified rotary cutting tool (10") of Suprock is the fluid channel of Collingwood, it can be seen in Figure 1 of Collingwood that the fluid channel is formed as a “through channel.”  Note how the fluid channel is formed so as to extend “through” the tool holder of the probe (12) of Collingwood, for example.  As such, with respect to the Suprock, the fluid channel is formed so as to extend through the tool holder (12) of the modified rotary cutting tool (10") of Suprock in accordance with Collingwood’s disclosure.   

Claim 8:  The cutting portion (18") of Suprock is integrally formed to have a unitary, one-piece construction.  Note how the cutting portion (18") of the rotary cutting tool (10") of Figure 5 doesn’t feature cutting inserts (40) like the cutting portion (18) of the rotary cutting tool (10) of Figures 1 and 2 of Suprock, for example.  

Claim 10:  As can be seen in annotated Figure 5 of Suprock (next page), the tool holder (12) comprises holder rear and forward surfaces, and a holder peripheral surface extending there between about the tool central axis.  
	As can be seen in the below annotated figure, the holder rear surface is located “at” the rearward end of the modified rotary cutting tool (10") of Suprock.  The holder rear surface is located “at” the rearward end, because said holder rear surface is located on/near the aforesaid rearward end.  
	With regards to the channel inlet openings (28A) of the fluid channel of the modified rotary cutting tool (10") of Suprock, the channel inlet openings (28A) are located at the rear of the mounting portion (14) of the tool holder (12) in accordance with the disclosure of Collingwood.  Being disposed in this location means that the channel inlet openings (28A) are located near, and thus “at”, the holder rear surface.  (Please note that Figure 1 of Collingwood shows the channel inlet openings (28A) being located near, and thus “at”, the rear surface of Collingwood’s tool holder).  

    PNG
    media_image2.png
    1015
    800
    media_image2.png
    Greyscale



Claim 11:  While line 1 of claim 11 sets forth, “The rotary cutting tool (20), according to claim 0,” Examiner has interpreted claim 11 as being dependent upon claim 10.  Examiner has made this interpretation based off of Applicant’s previously filed claim set filed on 1/20/2021.  
	With respect to the prior art, in the modified rotary cutting tool (10") of Suprock, the fluid channel “passes through the holder forward surface.”  This is because the fluid channel extends through space around which the holder forward surface is disposed.  (Please note that Applicant’s fluid channel “passes through” the holder forward surface in this same manner.  That is to say that Applicant’s fluid channel passes through space; i.e. conical recess, around which the holder forward surface (30) is disposed, rather than passing through the holder forward surface (30) itself).  

Claim 13:  The modified rotary cutting tool (10") of Suprock comprises the fluid channel of Collingwood, noting that the fluid channel of Collingwood is formed by the supply duct (28), the channel inlet openings (28A), the channel turbine chamber (27), and the channel outlet opening that includes the aperture (27A).  
As to the supply duct (28), it constitutes a channel turbine antechamber that adjoins the channel turbine chamber (27).  As can be seen in Figure 1 of Collingwood, the supply duct (28)/ channel turbine antechamber is located rearward of the channel turbine chamber (27) with respect to the forward flow direction.  Thus, in accordance with the disclosure of Collingwood, in the modified rotary cutting tool (10") of Suprock, the supply duct (28) also is considered to constitute a channel turbine antechamber that is located rearward of the channel turbine chamber (27) with respect to the forward flow direction of the fluid (through coolant).
	As can also be seen within Figure 1 of Collingwood, in a radial cross-section taken in a plane perpendicular to the tool central axis through the fluid channel, a cross-sectional area of the fluid channel is greater at the channel turbine chamber (27) than at the supply duct (28)/channel turbine antechamber.  Thus, in accordance with the disclosure of Collingwood, in the modified rotary cutting tool (10") of Suprock, in a radial cross-section taken in a plane perpendicular to the tool central axis through the fluid channel, a cross-sectional area of the fluid channel is greater at the channel turbine chamber (27) than at the supply duct (28)/channel turbine antechamber.
Claim 15:  The modified rotary cutting tool (10") of Suprock comprises the fluid channel of Collingwood, noting that the fluid channel of Collingwood is formed by the supply duct (28), the channel inlet openings (28A), the channel turbine chamber (27), and the channel outlet opening that includes the aperture (27A).  
As can be seen in Figure 1 of Collingwood, the channel turbine chamber (27) is aligned with the tool central axis of the probe’s (12) tool holder.  Thus, in accordance with Collingwood, in the modified rotary cutting tool (10") of Suprock, the channel turbine chamber (27) is aligned with the tool central axis of the modified rotary cutting tool’s (10") tool holder (12).

Claim 23:  The modified rotary cutting tool (10") of Suprock comprises the fluid channel of Collingwood, noting that the fluid channel of Collingwood is formed by the supply duct (28), the channel inlet openings (28A), the channel turbine chamber (27), and the channel outlet opening that includes the aperture (27A).  Noting this, as can be seen on the following page in annotated Figure 1 of Collingwood, the tool central axis extends through the tool holder for the entire length of the probe (12) and thus “for the entire length of the fluid channel.”  As such, in accordance with Collingwood, in the modified rotary cutting tool (10") of Suprock, the tool central axis extends through the tool holder (12) for the entire length of the modified rotary cutting tool (10") and thus for the entire length of the fluid channel of the modified rotary cutting tool (10").




    PNG
    media_image3.png
    740
    591
    media_image3.png
    Greyscale


Claim 25:  The modified rotary cutting tool (10") of Suprock comprises the fluid channel of Collingwood, noting that the fluid channel of Collingwood is formed by the supply duct (28), the channel inlet openings (28A), the channel turbine chamber (27), and the channel outlet opening that includes the aperture (27A).  Please be advised that the supply duct (28) and the channel turbine chamber (27) combine to form a turbine receptacle portion (27+28) that is located within the tool holder (12) of the modified rotary cutting tool (10") of Suprock.  As a result of said channel turbine chamber (27) being a portion of the turbine receptacle portion (27+28), said channel turbine chamber (27) is “formed within the turbine receptacle portion [27+28].”  Lastly, as broadly claimed, the turbine receptacle portion (27+28) is separatable from the tool holder (12).  Should the portion of the tool holder (12) in which the turbine receptacle portion (27+28) is located be cut-off from the rest of the tool holder (12), for example, then said turbine receptacle portion (27+28) will have been separated from that rest of the tool holder (12).  
Note that claim 25 doesn’t require the turbine receptacle portion to be embodied as an elongate capsule in which the turbine is disposed and which elongate capsule can be separated from the tool holder in a particular manner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suprock (U.S. PG Pub. No. 2009/0234490 A1) in view of Collingwood (U.S. Patent No. 4,716,657 A), and further in view of Chen (U.S. PG Publication No. 2016/0207122 A1).  
Claim 3:  The modified rotary cutting tool (10") of Suprock comprises the fluid channel of Collingwood, and said fluid channel of Collingwood has multiple channel inlet openings (28A) and a single channel outlet opening.  Regarding the former, they (28A) are configured for receiving a supply of fluid (through coolant).  As to the latter, it is reiterated that the space that is the single channel outlet opening includes the aperture (27A).  Noting that the supply duct (28) and the channel turbine chamber (27) are disposed between the channel inlet openings (28A) and the channel outlet opening, and since there isn’t a branch in either of the supply duct (28) or the channel turbine chamber (27) (see Figure 1 of Collingwood), it follows that the fluid channel of the modified rotary cutting tool (10") of Suprock does not “branch between the channel inlet opening[s] [28A] and the channel outlet opening.”  Since the modified rotary cutting tool (10") of Suprock has multiple channel inlet openings (28A) though, Suprock/Collingwood doesn’t disclose the modified rotary cutting tool (10") as having “only a single channel inlet opening.”
	Figure 3 of Chen though, shows a rotary cutting tool comprising a tool holder (60) which in turn comprises a mounting portion.  As can be seen below in annotated Figure 3 of Chen, the tool holder (60) has a fluid channel extending there through, and said fluid channel has only a single channel inlet opening.  Regarding the single channel inlet opening, it is located at the mounting portion, and it is configured to receive a supply of fluid.  

    PNG
    media_image4.png
    478
    943
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the single channel inlet opening of the fluid channel of Chen for the multiple channel inlet openings (28A) of the fluid channel of the modified rotary cutting tool (10") of Suprock, as this is a substitution of one known inlet means that is configured for receiving a supply of fluid for another, in order to obtain the predictable result of fluid (through coolant) entering the modified rotary cutting tool (10") at the mounting portion (14) thereof at the single channel inlet opening, and said fluid subsequently moving through each of the supply duct (28), the channel turbine chamber (27), and the single channel outlet opening of the fluid channel of the modified rotary cutting tool (10").  

Alternately, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suprock (U.S. PG Pub. No. 2009/0234490 A1) in view of Collingwood (U.S. Patent No. 4,716,657 A), and further in view of Alagac (WIPO Publication No. WO 2017099682 A1).  
Claim 8:  Should it be held that the cutting portion (18") of Suprock is not “integrally formed to have a unitary, one-piece construction,” then Examiner directs attention to Alagac.  Be advised that the cutting portion (18") is disclosed by Suprock as being employed as an end mill, a drilling tool, or a boring tool, for example [paragraph 0059].  
	Figure 1 of Alagac though, shows a monolithic (end mill) cutting portion (A) comprising a shank part (B) and a cutter part (C).  With the cutting portion (A), machining of materials with high strength and toughness, and machining of nickel alloy superalloys is able to be performed [Alagac, page 4, lines 5-7].  Since the cutting portion (A) is disclosed as being monolithic [Alagac, page 8, lines 15-32], said cutting portion (A) is “integrally formed to have a unitary, one-piece construction.”  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the cutting portion (18") of Suprock with the unitary/monolithic (end mill) cutting portion (A) of Alagac, so as to provide the rotary cutting tool (10") of Suprock with the added capabilities of being able to machine materials with high strength and toughness and to machine nickel alloy superalloys.
Claim 9 is rejected under 35 U.S.C. 103 as being  unpatentable over Suprock (U.S. PG Pub. No. 2009/0234490 A1) in view of Collingwood (U.S. Patent No. 4,716,657 A), and further in view of Germany Pub. No. DE 102015100073 A1 (hereinafter DE '073).  
Please note that an EPO Machine Translation of DE '073 is relied upon below.  
Claim 9:  Suprock doesn’t disclose the tool holder (12) as being “integrally formed to have unitary, one-piece construction.”  
	Figure 4 of DE '073 though, shows a cross-section of a tool holder (80).  Be advised that the tool holder (80) is integrally formed to have a unitary, one-piece construction.  This can be determined from the consistent hatch lines shown in the cross-section of the tool holder (80).  By having a unitary, one-piece construction rather than, for example, a multi-part construction, the tool holder (80) is not liable to come apart when utilized at high-speeds or when utilized in high torque applications.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the tool holder (12) of Suprock be integrally formed to have a unitary, one piece construction like the tool holder (80) of DE '073, so as to reduce the likelihood of the tool holder (12) of Suprock coming apart when utilized at high-speeds or in high torque applications.

Alternately, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suprock (U.S. PG Pub. No. 2009/0234490 A1) in view of Collingwood (U.S. Patent No. 4,716,657 A), and further in view of Hartman (U.S. PG Pub. No. 2005/0238451 A1).  
Claim 9:  Suprock doesn’t disclose the tool holder (12) as being “integrally formed to have unitary, one-piece construction.”  
	Figure 1 of Hartman though, shows a tool holder (12), which is disclosed as being “unitary” [text of claim 2 of Hartman].  Thus, the tool holder (12) has a one piece construction.  
By having a unitary, one-piece construction rather than, for example, a multi-part construction, the tool holder (12) is not liable to come apart when utilized at high-speeds or when utilized in high torque applications.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the tool holder (12) of Suprock be integrally formed to have a unitary, one piece construction like the tool holder (12) of Hartman, so as to reduce the likelihood of the tool holder (12) of Suprock coming apart when utilized at high-speeds or in high torque applications.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suprock (U.S. PG Pub. No. 2009/0234490 A1) in view of Collingwood (U.S. Patent No. 4,716,657 A), and further in view of Richmond (U.S. Patent No. 5,567,093 A).  
Claim 12:  Per Suprock, the fastening arrangement (16) may be readily accomplished by, for example, without limitation, a precision chuck, collet, among various available proprietary tool holding interface geometries [Suprock, paragraph 0048].  Noting that the cutting portion (18") is mounted so as to be removable [paragraph 0046], the cutting portion (18'') is releasably attached to the tool holder (12) of Suprock by the fastening arrangement (16).  The precision chuck though, isn’t disclosed as being a chucking nut.  Thus, Suprock doesn’t disclose the fastening arrangement (16) comprising “a chucking nut and a collet; wherein: the cutting portion is releasably attached to the tool holder by the chucking nut and the collet.”  
	Figure 1 of Richmond though, shows a rotary cutting tool (10) having a tool holder (12) which in turn has a tool holder shaft (13), a collet (14), and a chucking nut (16).  Figure 1 of Richmond shows a cutting portion (18), which is releasably attached to the tool holder (12), by the chucking nut (16) and the collet (14).  Please note that the chucking nut (16) and collet (14) of Richmond are elements of a (cutting portion) fastening arrangement of Richmond.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fastening arrangement (chucking nut 16 and collet 14) of Richmond for the fastening arrangement (16) of Suprock, as this is a substitution of one known fastening arrangement for releasably attaching a given cutting portion to a tool holder for another, in order to obtain the predictable result of the cutting portion (18") being releasably attached to the forward end of the tool holder (12) of Suprock via the chucking nut (16) and collet (14) of the fastening arrangement of Richmond.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suprock (U.S. PG Pub. No. 2009/0234490 A1) in view of Collingwood (U.S. Patent No. 4,716,657 A), and further in view of Schopf et al. (U.S. Patent No. 7,464,483 B2).  
Claim 16:  The modified rotary cutting tool (10") of Suprock comprises the energy harvesting arrangement, noting that the energy harvesting arrangement of Collingwood is formed by the generator (25), turbine (26), partition (31), and magnetic coupling (32) of Collingwood.  As to the turbine (26), it (26) inherently comprises a plurality of radially extending turbine blades.  (Turbine blades appear to be represented by the lines shown on the turbine’s (26) annular body in Figure 1 of Collingwood).  Please note that it is inherent that the plurality of radially extending turbine blades are provided on the turbine (26), because without such plurality of radially extending turbine blades, the turbine would not be able to be driven by the fluid following past the turbine (26) in the channel turbine chamber (27).  
	Suprock/Collingwood though, does not provide disclosure on the plurality of radially extending turbine blades of the turbine (26) being “made of aluminum.”  
	Figures 3 and 6a of Schopf et al. though, show a tool (1) having a rotor disk (1.411') of a turbine, the rotor disk (1.411') having thirteen radially extending blades [column 7, lines 56-57].  When the rotor disk (1.411') is an aluminum part [column 2, lines 61-65], the thirteen blades thereof are made of aluminum.  Please be advised that by means of fluid flowing parallel to the axis of the rotor disk (1.411'), the rotary disk (1.411') drives a generator [column 2, lines 50-60].  Thus, Schopf et al. discloses a plurality of radially extending blades made of aluminum.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of radially extending turbine blades of the turbine (26) of the modified rotary cutting tool (10") of Suprock be made of aluminum like the thirteen blades of the rotor disk (1.411') of Schopf et al., so as to provide the advantages of blades that are both lightweight and corrosion resistant.  

Claims 1-19 and 23-25, are rejected under 35 U.S.C. 103 as being unpatentable over Suprock et al. (U.S. PG Publication No. 2009/0234490 A1) in view of Germany Pub. No. DE 102015100073 A1 (hereinafter DE '073), and further in view of Schopf et al. (U.S. Patent No. 7,464,483 B2).
Please note that an EPO Machine Translation of DE '073 is relied upon below.  
Claim 1:  Figure 5 of Suprock shows a rotary cutting tool (10"), which is rotatable about a tool central axis thereof.  As to the tool central axis, it defines opposite forward and rearward directions.  Figure 5 also shows the rotary cutting tool (10") as comprising a tool holder (12) which in turn comprises a mounting portion (14) and a cutting portion receiving portion.  It is noted that the cutting portion receiving portion is the portion of the tool holder (12) on which a fastening arrangement (16) of the rotary cutting tool (10") is arranged.  
As can be seen within Figure 5, the mounting portion (14) and the cutting portion receiving portion are located at opposite rearward and forward ends of the tool holder (12).  Please note that Figure 5 has been annotated and provided on the following page so as to show each of the tool central axis, the forward and rearward directions, the forward and rearward ends, the cutting portion receiving portion, and the mounting portion (14) of the tool holder (12).

    PNG
    media_image1.png
    963
    800
    media_image1.png
    Greyscale

The rotary cutting tool (10") further comprises a cutting portion (18") which is releasably attached [paragraph 0046] at the cutting portion receiving portion, noting that the fastening arrangement (16) in which the cutting portion (18") is received is embodied as a collet or a precision chuck, for example [paragraph 0048].  Please be advised that the cutting portion (18") has a cutting edge, since the cutting portion (18") is employed as an end mill, a drilling tool, or a boring tool, for example [paragraph 0059].  
	Figure 5 of Suprock also shows the rotary cutting tool (10") as having a power supply (23) that provides electrical power to a processor (20), and as needed, to other electrical components of the rotary cutting tool (10") [paragraph 0052].  According to Suprock, the power supply (23) may include internal rechargeable batteries.  Examples of foreseeable recharging sources for such internal power supplies include a generator(s) designed to harvest power from the flow of through coolant [paragraph 0052].  Please note that a generator that is designed to harvest power from the flow of through coolant constitutes an energy harvesting arrangement.  
	Next, it is inherent that the rotary cutting tool (10") of Suprock has a fluid channel, noting that the power supply (23) is disposed within the tool holder (12) [paragraph 0049], that said power supply (23) includes internal rechargeable batteries [paragraph 0052], that through coolant is utilized [paragraphs 0052, 0053], and that the energy harvesting arrangement (generator) harvests power from the flow of through coolant for the charging/recharging of said internal rechargeable batteries [paragraph 0052].  Suprock though, doesn’t disclose as to how the inherently-provided fluid channel of the rotary cutting tool (10") is embodied.  Thus, Suprock doesn’t disclose the fluid channel as comprising, “a channel inlet opening located at the mounting portion and configured to receive a supply of fluid; a channel outlet opening in fluid communication with the channel inlet opening and configured to discharge fluid entering at the channel inlet opening; and a channel turbine chamber located between the channel inlet opening and the channel outlet opening.”
	Figure 4 of DE '073 though, shows a rotary cutting tool having a tool holder (80), which comprises a mounting portion and a cutting portion receiving portion.  The rotary cutting tool further comprises a fluid channel, which in turn comprises a channel inlet opening that is located at the mounting portion and that is configured to receive a supply of through coolant (fluid).  The fluid channel further comprises a channel outlet opening that is configured to discharge the through coolant that entered at the channel inlet opening.  Please be advised that the channel outlet opening of the fluid channel is in fluid communication with the channel inlet opening, and is located at a cutting portion (90) of the rotary cutting tool.  (The cutting portion (90) inherently has a cutting edge, as chips are produced [EPO Machine Translation, paragraphs 0023-0024]).  The fluid channel of DE '073 further comprises a channel chamber that is located between the channel inlet opening and the channel outlet opening.  The channel chamber is also shown as being located between a supply duct and post-chamber of the fluid channel.  Figure 4 of DE '073 has been annotated and provided below so as to point out the channel inlet opening, the channel chamber, the channel outlet opening, the supply duct, and the post-chamber.  Annotated Figure 4 also shows a longitudinal opening (formed in cutting portion 90) of the fluid channel.  

    PNG
    media_image5.png
    638
    1029
    media_image5.png
    Greyscale

In addition to the fluid channel, Figure 4 of DE '073 shows the cutting portion (90) being secured by means of a fastening arrangement (10, 20, 30) that has a clamping element (10), a screw element (20), and a cooling lubricant supply element (30).  As to the screw element (20), it is embodied as a union nut [EPO Machine Translation, paragraph 0020]).  As such, should the union nut/screw element (20) be loosened, the cutting portion (90) would be able to be released.  With regards to the cooling lubricant supply element (30), it has continuous guide holes (32) that can be selectively closed by means of a closure element (33) [EPO Machine Translation, paragraph 0023]).  When the closure element (33) is utilized, through coolant discharges through the fluid channel’s channel outlet opening, which again is located at a cutting portion (90) of the rotary cutting tool.  When the closure element (33) is not utilized though, through coolant will discharge and spray onto the side of cutting portion (90) (please see Figure 3).  Please note that in flowing from left-to-right through the fluid channel that the through coolant is flowing in a forward flow direction.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the cutting portion (18"), the fastening arrangement (16), and the inherently-provided fluid channel of Suprock with the cutting portion (90), the fastening arrangement (10, 20, 30), and the fluid channel of DE '073, so as to provide the advantage of being able to select how the through coolant (fluid) is to be discharged at a given time, e.g. at the channel outlet opening of the fluid channel; at the continuous guide holes (32) so as to spray onto the side of the cutting portion (90).  
In making the above modification, the channel inlet opening of DE '073 is located at the mounting portion (14) of the tool holder (12) of Suprock in accordance with the disclosure of DE '073.  Furthermore, in making this modification, the channel outlet opening is located at a cutting portion (90) of DE '073, noting that the cutting portion (90) of DE '073 has replaced the cutting portion (18") of Suprock.  As the channel outlet opening will be in fluid communication with the channel inlet opening, the channel outlet opening will discharge through coolant (fluid) that entered in at the channel inlet opening and then flowed through, for example, the channel chamber of the fluid channel.  Lastly, in making the above modification, the cutting portion (90) will be releasably attached at the cutting portion receiving portion of Suprock by the fastening arrangement (10, 20, 30) of DE '073.  This is because the fastening arrangement (10, 20, 30) of DE '073 replaced the fastening arrangement (16) of Suprock.  
Suprock also doesn’t disclose the energy harvesting arrangement (generator) as comprising a “turbine located in the channel turbine chamber, the turbine configured to be rotated by fluid flowing from the channel inlet opening to the channel outlet opening in a forward flow direction.”
Figure 3 of Schopf et al. though, shows a probe head (1) having a cap (1.16') that encloses a channel turbine chamber of a fluid channel.  Housed within the cap (1.16'), and thus within the channel turbine chamber, is an energy harvesting arrangement.  Said energy harvesting arrangement comprises a turbine (1.41) in combination with a generator (1.42).  As to the turbine (1.41), it includes a rotor disk (1.411).  Regarding the generator (1.42), it is made up of stationary electrically conductive windings, here in the form of windings (1.421) made of wire, e.g. copper wire, and four magnets (1.422) that are integrated into the rotor disk (1.411).  Be advised that the stationary electrically conductive windings (1.421) are arranged across from the magnets (1.422) at an axial distance with respect to an axis (A) of the rotor disk (1.411) [column 6, lines 45-64] (please see Figure 5).  
With respect to the probe head (1), it has a mounting portion (1.17) (please see Figure 1) that is clamped into a machine tool which is supplied with compressed air [column 7, lines 6-8].  Noting this, the turbine (1.41) may be configured such that fluid/compressed air flows parallel to the axis of a rotating component, i.e. the axis (A) of the rotor disk (1.411) [column 2, lines 50-55].  (In flowing parallel to the axis (A) of the rotor disk (1.411), the fluid/compressed air is flowing in a forward flow direction).  With this flow of fluid/compressed air through the fluid channel in the forward flow direction, the rotor disk (1.411) is set into rotation about its axis (A).  In this state, an electric voltage and an electric current is produced in the windings (1.421), i.e. electric energy is generated, and is used to charge a buffer capacitor (1.6) [column 7, lines 18-23].  
Please note that the fluid channel comprises the channel turbine chamber, supply ducts that are formed in a bearing (1.412), and a channel inlet opening (1.163).  As can be seen in Figure 3, the supply ducts meet one another at the channel inlet opening (1.163) of the fluid channel.  With this setup, the channel turbine chamber is located downstream from the supply ducts and the channel inlet opening (1.163).  Please also note that according to Schopf et al., the capacitor (1.6) is used for supplying power to, among other things, a sensor unit (1.8), a CPU (1.9), and a transmitting stage (1.7) [column 8, lines 38-42].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the energy harvesting arrangement (turbine 1.41, generator 1.42) of Schopf et al. for the energy harvesting arrangement (generator) of Suprock, as this is a substitution of one known energy harvesting arrangement for harvesting power for the charging of an internal component (e.g. battery, capacitor) for another, in order to obtain the predictable result of through coolant (fluid) being supplied through the fluid channel in the forward flow direction such that the supplied through coolant (fluid) sets the rotor disk (1.411) in rotation, thereby resulting in an electric voltage and an electric current being produced in the windings (1.421) that is used to charge the internal rechargeable batteries of Suprock’s power supply (23).  
In making this substitution, please be advised that the energy harvesting arrangement (turbine 1.41, generator 1.42) of Schopf et al. will be disposed in the channel chamber of the fluid channel of the modified rotary cutting tool (10") of Suprock.  Please be advised that the energy harvesting arrangement will be arranged here, in accordance with the disclosure of Schopf et al., because within the fluid channel, the channel chamber is disposed downstream from the supply duct and the channel inlet opening.  This is can be seen below in annotated Figure 4 of DE '073.  Examiner reiterates that the fluid channel of DE '073 replaced the inherently-provided fluid channel of Suprock.  (In Schopf et al., the energy harvesting arrangement is disclosed as being arranged in the channel turbine chamber that is located downstream from the associated supply ducts and the channel inlet opening (1.163)).  Based on the foregoing, the channel chamber of the fluid channel of the modified rotary cutting tool (10") of Suprock, will hereinafter be referred to by Examiner as “the channel turbine chamber.”

    PNG
    media_image6.png
    636
    1030
    media_image6.png
    Greyscale

	 Therefore, in the modified rotary cutting tool (10") of Suprock, the energy harvesting arrangement, and thus the turbine (1.41) thereof, is located in channel turbine chamber, and said turbine (1.41) (specifically the rotor disk 1.411 thereof) is configured to be set in rotation by through coolant (fluid) flowing from the channel inlet opening to the channel outlet opening in the forward flow direction.  

Claim 2:  As was explained within the rejection of claim 1, the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was also explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  
Noting the above, when the closure element (33) is utilized, the continuous guide holes (32) are selectively closed, and the fluid channel constitutes a single fluid channel that comprises the channel inlet opening, the supply duct, the channel turbine chamber, the post-chamber, the longitudinal opening, and the channel outlet opening.  These elements can be seen below.  

    PNG
    media_image6.png
    636
    1030
    media_image6.png
    Greyscale

Claim 3:  As was explained within the rejection of claim 1, the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was also explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  Noting this, as can be seen above in annotated Figure 4 of DE '073, the fluid channel, and thus the modified rotary cutting tool (10"), has only a single channel inlet opening and only a single channel outlet opening.  
	As can also be seen above in annotated Figure 4 of DE '073, the channel turbine chamber is located between the channel inlet opening and the channel outlet opening.  Since there is no branching within the channel turbine chamber, in at least this way, the fluid channel “does not branch between the channel inlet opening and the channel outlet opening.”  

Claim 4:  As was explained within the rejection of claim 1, the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was also explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  Noting this, as can be seen on the previous page of this office action in annotated Figure 4 of DE '073, the channel outlet opening is located at the cutting portion (90).  

Claim 5:  While line 1 of claim 5 sets forth, “The rotary cutting tool (20), according to claim 0,” Examiner has interpreted claim 5 as being dependent upon claim 4.  Examiner has made this interpretation based off of Applicant’s previously filed claim set filed on 1/20/2021.  
As was explained within the rejection of claim 1, the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was also explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  Noting this, as can be seen on the previous page of this office action in annotated Figure 4 of DE '073, the channel outlet opening is located at the cutting portion (90).  

Claim 6:  As was explained within the rejection of claim 1, the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was also explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  
Noting the above, as the channel outlet opening and the cutting edge are each elements of the cutting portion (90), they are disposed in the vicinity of one another.  (The cutting portion (90) inherently has a cutting edge, as chips are produced [EPO Machine Translation of DE '073, paragraphs 0023-0024]).  Thus, the channel outlet opening is oriented to discharge coolant (fluid) in the vicinity of the cutting edge.  

    PNG
    media_image6.png
    636
    1030
    media_image6.png
    Greyscale

Claim 7:  As was explained within the rejection of claim 1, the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was also explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  
Noting the above, since in the rotary cutting tool of DE '073 the fluid channel was formed as a through channel, it follows that within the modified rotary cutting tool (10"), of which the fluid channel of DE '073 is an element, that the fluid channel of DE '073 would also be formed as a through channel.  Thus, in the modified rotary cutting tool (10") of Suprock, the fluid channel of DE '073 is formed as a through channel.  

Claim 8:  As was explained within the rejection of claim 1, the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  Noting this, the cutting portion (90) of the modified rotary cutting tool (10") of Suprock “is integrally formed to have unitary, one-piece construction.”  This can be determined from comparing Figures 3 and 4 of DE '073.  As can be seen in Figures 3 and 4 of DE '073, the cutting portion (90) doesn’t feature any cutting inserts, for example, and is of solid, one piece construction.  

Claim 9:  Suprock doesn’t disclose the tool holder (12) as being “integrally formed to have unitary, one-piece construction.”  
	Figure 4 of DE '073 though, shows a cross-section of a tool holder (80).  Be advised that the tool holder (80) is integrally formed to have a unitary, one-piece construction.  This can be determined from the consistent hatch lines shown in the cross-section of the tool holder (80).  By having a unitary, one-piece construction rather than, for example, a multi-part construction, the tool holder (80) is not liable to come apart when utilized at high-speeds or when utilized in high torque applications.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the tool holder (12) of Suprock be integrally formed to have a unitary, one piece construction like the tool holder (80) of DE '073, so as to reduce the likelihood of the tool holder (12) of Suprock coming apart when utilized at high-speeds or in high torque applications.

Claim 10:  As can be seen in annotated Figure 5 of Suprock (next page), the tool holder (12) comprises holder rear and forward surfaces, and a holder peripheral surface extending there between about the tool central axis.  
	As can also be seen in the below annotated figure, the holder rear surface is located “at” the rearward end of the modified rotary cutting tool (10") of Suprock.  The holder rear surface is located “at” the rearward end, because said holder rear surface is located on/near the aforesaid rearward end.  
	Lastly, with regards to the channel inlet opening of the fluid channel of the modified rotary cutting tool (10") of Suprock, it is located at the holder rear surface in accordance with the disclosure of DE '073.  (It is reiterated that the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073).  Note that Figure 4 of DE '073 shows the channel inlet opening being located “at” the holder rear surface of DE '073’s tool holder (80).  

    PNG
    media_image2.png
    1015
    800
    media_image2.png
    Greyscale


Claim 11:  While line 1 of claim 11 sets forth, “The rotary cutting tool (20), according to claim 0,” Examiner has interpreted claim 11 as being dependent upon claim 10.  Examiner has made this interpretation based off of Applicant’s previously filed claim set filed on 1/20/2021.  
	With respect to the prior art, in the modified rotary cutting tool (10") of Suprock, the fluid channel “passes through the holder forward surface.”  This is because the fluid channel extends through space around which the holder forward surface is disposed.  (Please note that Applicant’s fluid channel “passes through” the holder forward surface in this same manner.  That is to say that Applicant’s fluid channel passes through space; i.e. conical recess, around which the holder forward surface (30) is disposed, rather than passing through the holder forward surface (30) itself).  

Claim 12:  As was explained within the rejection of claim 1, the modified rotary cutting tool (10") of Suprock comprises the cutting portion (90), the fastening arrangement (10, 20, 30), and the fluid channel of DE '073.  
Regarding the fastening arrangement (10, 20, 30) of the modified rotary cutting tool (10"), it includes a collet/clamping element (10) and a chucking nut/screw element (20).  See at least Figure 4 of DE '073 to said collet/clamping element (10) and chucking nut/screw element (20).  Noting this, should the chucking nut/screw element (20) be loosened, the cutting portion (90) is able to be released.  As such, the cutting portion (90) is releasably attached to the tool holder (12) of the modified rotary cutting tool (10") by means of the chucking nut/screw element (20) and the collet/clamping element (10).

Claims 13 & 14:  First, it is reiterated that the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  
Noting the above, attention is now directed to annotated Figure 4 of DE '073, which shows the construction of the fluid channel.  When the closure element (33) is utilized, the continuous guide holes (32) are selectively closed, and the fluid channel constitutes a single fluid channel that comprises the channel inlet opening, the supply duct, the channel turbine chamber, the post-chamber, the longitudinal opening, and the channel outlet opening.  These elements can be seen below.  

    PNG
    media_image6.png
    636
    1030
    media_image6.png
    Greyscale


	Regarding claim 13, it is noted that the supply duct of the fluid channel constitutes a channel turbine antechamber.  Said supply duct/channel turbine antechamber directly adjoins the channel turbine chamber, and is located rearward of the channel turbine chamber with respect to the forward flow direction.  (The forward flow direction extends from left-to-right from the perspective of annotated Figure 4 of DE '073).  As can also be seen above in annotated Figure 4 of DE '073, in a radial cross-section taken in a plane perpendicular to a tool central axis of DE '073 through the fluid channel, a cross-sectional area of the fluid channel is greater at the channel turbine chamber than at the supply duct/channel turbine antechamber.
Noting this, in the modified rotary cutting tool (10") of Suprock, the fluid channel would have the same construction as that described above such that the supply duct/channel turbine antechamber directly adjoins the channel turbine chamber, and is located rearward thereof with respect to the forward flow direction.  Furthermore, in the modified rotary cutting tool (10") in a radial cross-section taken in a plane perpendicular to the tool central axis of Suprock through the fluid channel, a cross-sectional area of the fluid channel is greater at the channel turbine chamber than at the supply duct/channel turbine antechamber.
As to claim 14, as can be seen above in annotated Figure 4 of DE '073, the post chamber, which constitutes a channel turbine post chamber, directly adjoins the channel turbine chamber and is located forward of the channel turbine chamber with respect to a forward flow direction that extends from left-to-right from the perspective of annotated Figure 4 of DE '073.  Annotated Figure 4 further shows that the cutting portion (90) extends into the channel turbine post chamber, and is spaced apart from the channel turbine chamber in the forward flow direction.    
Noting this, in the modified rotary cutting tool (10") of Suprock, the fluid channel would have the same construction as that described above such that the channel turbine post chamber directly adjoins the channel turbine chamber and is located forward thereof with respect to the forward flow direction.  Further, in the modified rotary cutting tool (10"), the cutting portion (90) extends into the channel turbine post chamber, and is spaced apart from the channel turbine chamber in the forward flow direction.  Since the turbine (1.41) is disposed within the channel turbine chamber, it follows that the cutting portion (90) is spaced apart from the turbine (1.41).  

Claim 15:  First, it is reiterated that the modified rotary cutting tool (10") of Suprock has the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  
	Noting the above, as can be seen in Figure 4 of DE '073, the channel turbine chamber is aligned with the tool central axis of the tool holder (90).  As such, in accordance with DE '073, in the modified rotary cutting tool (10") of Suprock, the channel turbine chamber is aligned with the tool central axis of the modified rotary cutting tool’s (10") tool holder (12).

Claim 16:  The modified rotary cutting tool (10") of Suprock comprises the energy harvesting arrangement (turbine 1.41, generator 1.42) of Schopf et al.  Noting this, Figures 3 of Schopf et al. shows the turbine (1.41) having a rotor disk (1.411) with a plurality of radially extending blades.  When the rotor disk (1.411) is an aluminum part [column 2, lines 61-65], the plurality of radially extending blades are made of aluminum. 

Claim 17:  The modified rotary cutting tool (10") of Suprock comprises the energy harvesting arrangement of Schopf et al, where the energy harvesting arrangement comprises a turbine (1.41) in combination with a generator (1.42).  As to the turbine (1.41), it includes a rotor disk (1.411).  Regarding the generator (1.42), it is made up of stationary electrically conductive windings, here in the form of windings (1.421) made of wire, e.g. copper wire, and four magnets (1.422) that are integrated into the rotor disk (1.411).  Due at least to the electrically conductive windings (1.421) thereof, the generator (1.42) is “an electric generator.”  Also, due to the four magnets (1.422) of the electric generator (1.42) being integrated into the rotor disk (1.411), said generator (1.42) is drivingly connected to the turbine (1.41).  
	Next, as was explained above within the rejection of claim 1, in the modified rotary cutting tool (10") of Suprock, the energy harvesting arrangement (turbine 1.41, generator 1.42) of Schopf et al. is disposed within the channel turbine chamber of the fluid channel of the modified rotary cutting tool (10") of Suprock.  Please be advised that the energy harvesting arrangement is arranged here, in accordance with the disclosure of Schopf et al., because within the fluid channel, the channel turbine chamber is disposed downstream from the supply duct and the channel inlet opening.  (Examiner reiterates that the fluid channel of DE '073 replaced the inherently-provided fluid channel of Suprock).  In Schopf et al., the energy harvesting arrangement is shown as being arranged in the channel turbine chamber that is located downstream from the associated supply ducts and the channel inlet opening (1.163). 
	Based on the foregoing, in the modified rotary cutting tool (10") of Suprock, the electric harvesting arrangement “comprises an electric generator [1.42] which is located in the channel turbine chamber and is drivingly connected to the turbine [1.41].”  

Claim 18:  While line 1 of claim 18 sets forth, “The rotary cutting tool (20), according to claim 0,” Examiner has interpreted claim 1 as being dependent upon claim 17.  Examiner has made this interpretation based off of Applicant’s previously filed claim set filed on 1/20/2021.  
	As was stated above in the rejection of claim 17, the modified rotary cutting tool (10") of Suprock comprises the energy harvesting arrangement of Schopf et al., where the energy harvesting arrangement comprises a turbine (1.41) in combination with a generator (1.42).  As to the generator (1.42), it is made up of stationary electrically conductive windings, here in the form of windings (1.421) made of wire, e.g. copper wire, and four magnets (1.422) that are integrated into the rotor disk (1.411).  Please note that each of the windings (1.421) that is made of wire, e.g. copper wire, constitutes a respective cable (as broadly claimed).  (Claim 18 doesn’t require the claimed cables to be embodied in any particular manner).  Noting this, at least Figures 4 and 5 of Schopf et al. show that there are a plurality of windings/cables (1.421). Thus, the energy harvesting arrangement of the modified rotary cutting tool (10") of Suprock comprises two windings/cables (1.421).
	Next, attention is drawn to Figure 9 of Schopf et al.  Figure 9 of Schopf et al. shows a circuit (S) in which the generator (1.42) is connected to a voltage regulator (1.15'), which in turn is connected to an energy storing mechanism (1.6).  Please note that the wires that are shown as extending out from the generator (1.42) are the plurality of windings/cables (1.421).  This is able to be determined by Examiner, because the generator (1.42) of the energy harvesting arrangement is composed of the four magnets (1.422) and plurality of windings/cables (1.421), and the four magnets (1.422) don’t have wires/cables, noting again that the four magnets (1.422) are integrated into the rotor disk (1.411).  
	As can be seen in Figure 9, the plurality of windings/cables (1.421) extend from the electric generator (1.42) and terminate at two electrical connectors of the voltage regulator (1.15') (see the black dots at which the plurality of windings/cables (1.421) terminate so as to connect to the voltage regulator (1.15')).  Please note that the voltage regulator (1.15') is arranged within the probe head (1) on a board (1.3) [column 8, lines 25-37].  Since the board (1.3) is disposed within a tool holder of the probe head (1) (see at least Figure 3), the plurality of windings/cables (1.421) extend out from the electric generator (1.42) and terminate at two electrical connectors of the voltage regulator (1.15') mounted on the tool holder.  Noting this, the voltage regulator (1.15') is used to protect against overload.  According to Schopf et al., this makes it possible during the production of electrical energy for the current produced to be supplied both to the energy storage mechanism (1.6), as well as to a sensor unit (1.8), CPU (1.9), and a transmitting stage 1.7.  This makes it possible to provide that sensor unit (1.8), CPU (1.9) and transmitting stage (1.7) are able to operate immediately after the application of compressed air (fluid).  On the other hand, the operation of the turbine (1.41) and the generator (1.42) produces so much current that in addition to the supply of sensor unit (1.8), CPU (1.9), and transmitting stage (1.7), the energy storage mechanism (1.6) may also be charged in a controlled manner by voltage regulator (1.15').  Note that Figure 9 of Schopf et al. shows the voltage regulator (1.15') being connected to the energy storage mechanism (1.6).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to have provided the modified rotary cutting tool (10") of Suprock with the voltage regulator (1.15') of Schopf et al., so as to provide means to protect against overload, and to additionally provide means to charge the energy storage mechanism/ internal rechargeable batteries of Suprock in a controlled manner.  In providing the voltage regulator (1.15') of Schopf et al., it is noted that the plurality of windings/cables (1.421) of the energy harvesting arrangement of the modified rotary cutting tool (10") of Suprock will extend from the electric generator (1.42) (in accordance with the disclosure of Schopf et al.) and will terminate at the newly-provided the voltage regulator (1.15').  Since the voltage regulator (1.15') will be mounted to the tool holder (12) of Suprock in accordance with the disclosure of Schopf et al., Suprock/Schopf et al. disclose “two cables [1.421] extending from the electric generator [1.42] and terminating at two electrical connectors mounted on the tool holder [12].”

Claim 19:  While line 1 of claim 19 sets forth, “The rotary cutting tool (20), according to claim 0,” Examiner has interpreted claim 19 as being dependent upon claim 18.  Examiner has made this interpretation based off of Applicant’s previously filed claim set filed on 1/20/2021.  
In the modified rotary cutting tool (10") of Suprock, the energy harvesting arrangement (turbine 1.41, generator 1.42) of Schopf et al. is disposed within the channel turbine chamber of the fluid channel of the modified rotary cutting tool (10") of Suprock.  Please be advised that the energy harvesting arrangement is arranged here, in accordance with the disclosure of Schopf et al., because within the fluid channel, the channel turbine chamber is disposed downstream from the supply duct and the channel inlet opening.  (Examiner reiterates that the fluid channel of DE '073 replaced the inherently-provided fluid channel of Suprock).  As was explained in the rejection of claim 1, in Schopf et al., the energy harvesting arrangement is shown as being arranged in the channel turbine chamber that is located downstream from the associated supply ducts and the channel inlet opening (1.163). 
	Next, Figure 3 of Schopf et al. shows at least a portion of the two windings/cables (1.421) being located in the channel turbine chamber, noting that the cap (1.16') shown in Figure 3 encloses the channel turbine chamber of the fluid channel.  Noting this, since the energy harvesting arrangement (turbine 1.41, generator 1.42) of Schopf et al. is disposed within the channel turbine chamber of the fluid channel of the modified rotary cutting tool (10") of Suprock, it follows that at least a portion of each of the two windings/cables (1.421) of the generator (1.42) of the modified rotary cutting tool (10") are located in the fluid channel thereof.  

Claims 23 & 24:  Please be advised that the modified rotary cutting tool (10") of Suprock comprises the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  
Noting the above, when the closure element (33) is utilized, the continuous guide holes (32) are selectively closed, and the fluid channel constitutes a single fluid channel that comprises the channel inlet opening, the supply duct, the channel turbine chamber, the post-chamber, the longitudinal opening, and the channel outlet opening.  These elements can be seen below within annotated Figure 4 of DE '073.   
Regarding claim 23, as can also be seen below in annotated Figure 4, the tool central axis extends through the tool holder (90) for the entire length of the rotary cutting tool, and thus “for the entire length of the fluid channel.”  As such, in accordance with DE '073, within the modified rotary cutting tool (10") of Suprock, the tool central axis extends through the tool holder (12) for the entire length of the modified rotary cutting tool (10") and thus for the entire length of the fluid channel of the modified rotary cutting tool (10").
Regarding claim 24, the tool central axis extends through the tool holder (12) for the entire length of the modified rotary cutting tool (10") and thus for the entire length of the fluid channel of the modified rotary cutting tool (10").  Noting this, the fluid channel contains the tool central axis for the entire length of the fluid channel through both the tool holder (12) and cutting portion (90) in accordance with the disclosure of DE '073.  (As can be seen below, the fluid channel extends through both the tool holder (80) and cutting portion (90) of DE '073).  

    PNG
    media_image7.png
    636
    1239
    media_image7.png
    Greyscale

Claim 25:  Please be advised that the modified rotary cutting tool (10") of Suprock comprises the fluid channel of DE '073 and the cutting portion (90) of DE '073.  As was explained within the rejection of claim 1, the longitudinal opening of the cutting portion (90) and the channel outlet opening are part of said fluid channel.  
Noting the above, when the closure element (33) is utilized, the continuous guide holes (32) are selectively closed, and the fluid channel constitutes a single fluid channel that comprises the channel inlet opening, the supply duct, the channel turbine chamber, the post-chamber, the longitudinal opening, and the channel outlet opening.  These elements can be seen above within annotated Figure 4 of DE '073.   Please be advised that the supply duct and the channel turbine chamber combine to form a turbine receptacle portion that is located within the tool holder (12) of the modified rotary cutting tool (10") of Suprock.  As a result of said channel turbine chamber being a portion of the turbine receptacle portion, said channel turbine chamber is “formed within the turbine receptacle portion.”  Lastly, as broadly claimed, the turbine receptacle portion is separatable from the tool holder (12).  Should the portion of the tool holder (12) in which the turbine receptacle portion is located be cut-off from the rest of the tool holder (12), for example, then said turbine receptacle portion will have been separated from that rest of the tool holder (12).  
Note that claim 25 doesn’t require the turbine receptacle portion to be embodied as an elongate capsule in which the turbine is disposed and which elongate capsule can be separated from the tool holder in a particular manner.

Alternately, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suprock et al. (U.S. PG Publication No. 2009/0234490 A1) in view of Germany Pub. No. DE 102015100073 A1 (hereinafter DE '073), in view of Schopf et al. (U.S. Patent No. 7,464,483 B2), and further in view of Hartman (U.S. PG Pub. No. 2005/0238451 A1).  
Claim 9:  Suprock doesn’t disclose the tool holder (12) as being “integrally formed to have unitary, one-piece construction.”
	Figure 1 of Hartman though, shows a tool holder (12), which is disclosed as being “unitary” [text of claim 2 of Hartman].  Thus, the tool holder (12) has a one piece construction.  
By having a unitary, one-piece construction rather than, for example, a multi-part construction, the tool holder (12) is not liable to come apart when utilized at high-speeds or when utilized in high torque applications.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the tool holder (12) of Suprock be integrally formed to have a unitary, one piece construction like the tool holder (12) of Hartman, so as to reduce the likelihood of the tool holder (12) of Suprock coming apart when utilized at high-speeds or in high torque applications.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Suprock et al. (U.S. PG Publication No. 2009/0234490 A1) in view of Germany Pub. No. DE 102015100073 A1 (hereinafter DE '073), in view of Schopf et al. (U.S. Patent No. 7,464,483 B2), and further in view of Doi (WIPO Publication No. WO 2018003342 A1).  
Please note that an EPO Machine Translation of Doi is relied upon below.  
Claim 20:  While line 1 of claim 20 sets forth, “The rotary cutting tool (20), according to claim 0,” Examiner has interpreted claim 20 as being dependent upon claim 17.  Examiner has made this interpretation based off of Applicant’s previously filed claim set filed on 1/20/2021.  
As can be seen in annotated Figure 5 of Suprock (next page), the tool holder (12) comprises holder rear and forward surfaces, and a holder peripheral surface extending there between about the tool central axis.  
	As can also be seen in the below annotated figure, the holder rear surface is located “at” the rearward end of the modified rotary cutting tool (10") of Suprock.  The holder rear surface is located “at” the rearward end, because said holder rear surface is located on/near the aforesaid rearward end.  

    PNG
    media_image2.png
    1015
    800
    media_image2.png
    Greyscale


	Furthermore, the modified rotary cutting tool (10") of Suprock comprises an electrical arrangement that includes a number of sensors (26) [Suprock, paragraph 0059] that are disposed on the tool holder (12) [paragraph 0053].  Figure 5 of Suprock shows the power supply (23) of said electrical arrangement.  Specifically, Figure 5 shows the power supply (23) being connected via the dashed line to the number of sensors (26).  As was advised in the rejection of claim 1, the power supply (23) includes the internal rechargeable batteries [paragraph 0052].  Be advised that the inherently provided terminals of the internal rechargeable batteries of the power supply (23) are electrical connectors.  Since there are multiples batteries, and each battery has terminals, it follows that there are at least two provided electrical connectors.  Thus, the modified rotary cutting tool (10") of Suprock comprises “an electrical arrangement, the two electrical connectors being located thereat.”  
	Please be advised that while the number of sensors (26) [Suprock, paragraph 0059] are disposed on the tool holder (12) [paragraph 0053], disclosure is not provided on “the holder peripheral surface comprises a holder lateral recess recessed therein,” and “the electrical arrangement is located in the holder lateral recess.”  
	Doi though, shows in at least Figures 1 and 2 thereof, a tool holder (10) which has a holder peripheral surface (14a), which in turn has a holder lateral recess (15) that is recessed therein.  Said holder lateral recess (15) is capable of holding a sensor on the tool holder (10), noting that the recess (15) is shown in Figures 1 and 2 as holding therein a disk-shaped tag (1) by means of a holding portion (2) and an elastic ring (3).  Be advised that Figure 2 further shows the holder lateral recess (15) as having a plurality of longitudinal grooves (18).  This is noted, because by inserting a pin rod or the like into the longitudinal grooves (18), the tag (1) and the holding portion (2) are able to be removed [EPO Machine Translation of Doi, lines 134-139].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided one holder lateral recess (15), one holding portion (2), and one elastic ring (3) of Doi for each sensor (26) of Suprock, so as to provide a means for releasably attaching each sensor (26) on the tool holder (12).  In doing so, should a sensor (26) fail, for example, said sensor (26) is able to be removed such that it (26) can then be replaced.  Please note that in providing one holder lateral recess (15) of Doi for each of the number of sensor (26) of Suprock, each holder lateral recess (15) will be formed and recessed in the holder peripheral surface of Suprock in accordance with the disclosure of Doi.  Based on the foregoing, the electrical arrangement of Suprock “is located in the holder lateral recess,” since the number of sensors (26) of said electrical arrangement are each located in a respective holder lateral recess (15) on the holder peripheral surface of Suprock,  

Claim 21:  As was advised above in the rejection of claim 20, the electrical arrangement has a number of sensors (26), and these sensors (26) monitor the modified rotary cutting tool (10") and the cutting operation.  This is because the sensors (26) monitor torque, bending force, axial force, hoop stress, and acceleration [Suprock, paragraph 0059].  

Claim 22:  As was advised above in the rejection of claim 20, the electrical arrangement has the 
power supply (23), which in turn includes the internal rechargeable batteries [paragraph 0052].  Noting this, the internal rechargeable batteries are configured to power the number of sensors (26), noting that the internal rechargeable batteries receive power from the electric generator (1.42) of the energy harvesting arrangement (turbine 1.41, generator 1.42) of the modified rotary cutting tool (10") of Suprock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722